DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 02/14/2022 is acknowledged.	
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitations “the bottom of the shoe-upper”, “the toe of the shoe upper”, “the rear part of the shoe-upper”, and “the tarsus-phalangeal portion” in lines 3, 5, 5, and 8, respectively. These are the first recitations of these limitations, and it appears that the limitations should read --a bottom of the shoe-upper--, --a toe of the shoe upper--, --a rear part of the shoe-upper--, and --a tarsus-phalangeal portion--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the limitation "a sagittal tension band … in the area above the Calcaneus of the user’s foot" in line(s) 4-6. This limitation encompasses a part (user’s foot) of a human organism. The examiner suggests that the limitation should be amended to read --configured to be in the area … --, --adapted to be in the area … -, or similar language to clarify that no part of a human organism is positively claimed.
Claim 11 recites the limitation "immediately above the Calcaneus of the user’s foot" in line(s) 3. This limitation encompasses a part (user’s foot) of a human organism. The examiner suggests that the limitation should be amended to read --configured to be immediately above … --, --adapted to be immediately above … -, or similar language to clarify that no part of a human organism is positively claimed.
Claims 2-10 depend from rejected claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 3 recites the limitation “two ribbon-like rear portions” in line 4. It is not clear if these elements are the same as the ‘two branches’ previously recited in claim 1, or distinct elements. For purposes of examination the ribbon-like rear portions appear to the same element as the two branches.
	Claim 6 recites the limitation "the upper wear opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites the limitation "the ribbon-like front segment" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 7 should depend from claim 3.
	Claim 11 recites the limitation "the two ribbon-like rear segments" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 10 should depend from claim 3.
	Claims 4, 5, and 9 depend from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mariacher (US 9,807,427), herein Mariacher ‘427.
Regarding claim 1, Mariacher ‘427 discloses a climbing shoe comprising: a shoe-upper (shoe-upper 2) shaped to accommodate and cover substantially the whole user's foot; a polymeric-material sole (front sole 3) fixed to the bottom of the shoe-upper so as to cover the front part of the bottom of said shoe-upper; and a sagittal tensioning band (rear tensioning strip 7) made of elastomeric material, which connects the toe of the shoe-upper directly to the rear part of the shoe-upper, in the area above the Calcaneus of the user's foot, passing underneath the sole; wherein the sagittal tensioning band is substantially Y-shaped (wherein the strip includes a central portion and two branching portions), extends longitudinally along the tarsus-phalangeal portion of the bottom of the shoe-upper while remaining underneath the sole (column 2, lines 60-64), and then forks into two branches that extend obliquely along the lateral sides of the shoe-upper, up to reach the rear part of the shoe-upper (as seen in Fig. 3). (column 2, lines 20-67; column 3, lines 1-5; Fig. 1, 3).
Regarding claim 2, Mariacher ‘427 discloses that the sagittal tensioning band forks substantially at the plantar-arch portion of the bottom of the shoe-upper (Fig. 3).
Regarding claim 3, Mariacher ‘427 discloses that the sagittal tensioning band has a ribbon-like front segment (ends 7a) that extends along the tarsus-phalangeal portion of the bottom, from the toe towards the rear part of the shoe-upper, remaining underneath the front sole; and two ribbon-like rear portions (rear segments) that extend obliquely along the two lateral sides of the shoe-upper, starting from the plantar-arch portion of the bottom and up to reach the rear part of the shoe-upper (Fig. 3).
Regarding claim 4, Mariacher ‘427 disclose that the sagittal tensioning band has, at the plantar-arch portion of the bottom, a widened central section from which the ribbon-like front segment and the two ribbon-like rear segments branch off (Fig. 3).
Regarding claim 5, Mariacher ‘427 discloses that the widened central section of the sagittal tensioning band is shaped and dimensioned so as to cover substantially the whole plantar-arch portion of the bottom of the shoe upper (Fig. 3).
Regarding claim 6, Mariacher ‘427 discloses that the ribbon-like front segment of the sagittal tensioning band is bent upwards like a hook (as seen in Fig. 3 the frontmost portion of ends 7a bend upward along the side of the shoe upper along the toe region and towards the wear opening), and is fixed to the shoe-upper so as to protrude from the tarsus-phalangeal portion of the bottom and then rise along the toe of the shoe-upper, towards the upper wear opening of the shoe-upper (Fig. 3).
Regarding claim 7, Mariacher ‘427 discloses that the shoe additionally comprises a front tensioning band (front tensioning strip 5) made of elastomeric material, which is substantially U-bent and is firmly fixed to the toe of the shoe-upper so as to surround the front part of the bottom of the shoe-upper, firmly joining the sole (column 2, lines 32-46; Fig. 4).
Regarding claim 10, Mariacher ‘427 discloses a rear protective insert (rear sole 11) made of polymeric material, which is shaped substantially like a concave shell, and is firmly fixed to the rear part of the shoe-upper, so as to cover and protect the Calcaneus of the user's foot (column 3, lines 58-66; Fig. 1, 6).
Regarding claim 11, Mariacher ‘427 discloses that the distal ends of the two ribbon-like rear segments of the sagittal tensioning band are firmly fixed to the rear protective insert, immediately above the Calcaneus of the user's foot (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mariacher (EP 1 880 622 A1), herein Mariacher ‘622.
Regarding claim 1, Mariacher ‘622 discloses a climbing shoe comprising: a shoe-upper (vamp 2) shaped to accommodate and cover substantially the whole user's foot; a sole (sole 3) fixed to the bottom of the shoe-upper so as to cover the front part of the bottom of said shoe-upper; and a sagittal tensioning band (binding 8) made of elastic material, which connects the toe of the shoe-upper directly to the rear part of the shoe-upper, in the area above the Calcaneus of the user's foot, passing underneath the sole; wherein the sagittal tensioning band is substantially Y-shaped (wherein the strip includes a central portion along the sole and two branching portions 8”), extends longitudinally along the tarsus-phalangeal portion of the bottom of the shoe-upper while remaining underneath the sole (Fig. 3, 4), and then forks into two branches (appendixes 8”) that extend obliquely along the lateral sides of the shoe-upper, up to reach the rear part of the shoe-upper (as seen in Fig. 3, 4). (paragraphs 0009-0021; Fig. 1, 3, 4).
Mariacher ‘622 does not explicitly disclose that the sole is a polymeric-material, or that the tensioning band is an elastomeric material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the sole of a polymeric-material, and the tensioning band of an elastomeric material in order to use materials which are well known in the art for use in shoes and which are inexpensive and long lasting.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, Mariacher ‘622 discloses that the sagittal tensioning band forks substantially at the plantar-arch portion of the bottom of the shoe-upper (Fig. 3, 4).
Regarding claim 3, Mariacher ‘622 discloses that the sagittal tensioning band has a ribbon-like front segment (front bottom portion) that extends along the tarsus-phalangeal portion of the bottom, 
Regarding claim 4, Mariacher ‘622 disclose that the sagittal tensioning band has, at the plantar-arch portion of the bottom, a widened central section (lower central portion and appendixes 8’) from which the ribbon-like front segment and the two ribbon-like rear segments branch off (Fig. 3, 4).
Regarding claim 5, Mariacher ‘622 discloses that the widened central section of the sagittal tensioning band is shaped and dimensioned so as to cover substantially the whole plantar-arch portion of the bottom of the shoe upper (Fig. 3, 4).
Regarding claim 7, Mariacher ‘622 discloses that the shoe additionally comprises a front tensioning band (binding 5), which is substantially U-bent and is firmly fixed to the toe of the shoe-upper so as to surround the front part of the bottom of the shoe-upper, firmly joining the sole (Fig. 3, 4).
Mariacher ‘622 does not explicitly disclose that the tensioning band is an elastomeric material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tensioning band of an elastomeric material in order to use materials which are well known in the art for use in shoes and which are inexpensive and long lasting.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Mariacher ‘622 discloses that the ribbon-like front segment of the sagittal tensioning band engages a corresponding recess or cut-out made in the front tensioning band, so as to remain in direct contact with the shoe-upper (Fig. 3).
Regarding claim 9, Mariacher ‘622 discloses that the recess or cut-out is substantially complementary in shape to that of the end part of the ribbon-like front segment of sagittal tensioning band (Fig. 3).
Regarding claim 10, Mariacher ‘622 discloses a rear protective insert (binding 7), which is shaped substantially like a concave shell, and is firmly fixed to the rear part of the shoe-upper, so as to cover and protect the Calcaneus of the user's foot (Fig. 2, 3).
Mariacher ‘622 discloses that the rear protective insert may be made of rubber (paragraph 0009), but does not explicitly disclose a polymeric-material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the insert of a polymeric-material in order to use materials which are well known in the art for use in shoes and which are inexpensive and long lasting.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, Mariacher ‘622 discloses that the distal ends of the two ribbon-like rear segments of the sagittal tensioning band are firmly fixed to the rear protective insert, immediately above the Calcaneus of the user's foot (Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732